IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 764 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
THOMAS MICHAEL LUTZ-MORRISON, :
                              :
              Petitioner      :


                                       ORDER


PER CURIAM

      AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      (1)    Whether [Petitioner] is subject to lifetime reporting requirements pursuant
             to 42 Pa.C.S.A[.] § 9799.15.